An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME CQURT OF THE STATE 0F NEVADA

AARON LUTHER. CROOKSTQN: No. 67354

 

Petitioner,
VS.
THE FOURTH JUDICIAL DISTRICT
_ COURT OF THE STATE OF NEVADA, F E L  Q
I IN AND FOE THE COUNTY OF ELKQ;
‘ AND THE HONORABLE ALVIN R. FEB ; 3 2015
KACIN, DISTRICT JUDGE, ,
Responde nts§ stagiggﬁﬁéégggﬁgum
and W DES':‘UTY CLERE
THE STATE OF NEVADA,

Real Part in Interest.

   

ORDER DISMISSIN G PETITION

This Is sin-original petition for a writ of mandamus. Fourth
1 Judicial District Court, Elke County; Alvin R. Kacin, Judge. Petitioner
has ﬁled a notice of withdrawal 10f the petition. We treat the notice as a
motion to Withdraw the petitinn and grant the [nation Cf. NRA]? 42(1)).
Accordingly; we
ORDER the petition DISMISSED.

 
 
    

PTckering

cc: Hon. Alvin R. Kacin, District Judge
" E‘le County Public Defender
Attorney Generali’Carson City

Elkn County District Attorney

Elkn Cnunty Clerk

Aaron Luther Crookstctn

SUPREME Guam
or
New».

(0‘; mm 

73*
E
i Q
3.)
9%